United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1515
                                  ___________

Andrew J. Sales, Jr.,                  *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Tyson Foods,                           *
                                       * [UNPUBLISHED]
             Appellee.                 *
                                  ___________

                            Submitted: September 29, 2011
                               Filed: October 3, 2011
                                ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.


       Andrew Sales appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action against his former employer, Tyson Foods.
Upon careful de novo review, we conclude that it was proper to grant Tyson Foods
summary judgment, because Sales failed to present a trialworthy issue as to whether
Tyson’s legitimate, non-discriminatory reason for his termination was a pretext for
unlawful discrimination. See Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
F.3d 507, 514 (8th Cir. 2011) (standard of review); Bearden v. Int’l Paper Co., 529
F.3d 828, 831-32 (8th Cir. 2008) (once legitimate, nondiscriminatory explanation for
termination has been proffered, plaintiff has burden to prove reason was merely
pretext for discriminatory motive); Canady v. Wal-Mart Stores, Inc., 440 F.3d 1031,
1034 (8th Cir. 2006) (plaintiff had not shown facts that permitted inference of
discrimination when he merely stated his belief that he was treated differently than
similarly situated Caucasian employees, but presented no evidence that employer
treated other insubordinate employees differently, and employer presented evidence
of several Caucasian employees who were terminated for conduct less egregious than
plaintiff’s); Putman v. Unity Health Sys., 348 F.3d 732, 736 (8th Cir. 2003) (Eighth
Circuit has repeatedly held that insubordination and violation of company policy are
legitimate reasons for termination); LaCroix v. Sears, Roebuck, & Co., 240 F.3d 688,
691 (8th Cir. 2001) (noting that conclusory or general statements in affidavits and
depositions do not defeat properly supported summary judgment motion); see also
Anderson v. Durham D&M, LLC, 606 F.3d 513, 522 (8th Cir. 2010) (federal courts
do not serve as “super-personnel departments,” sitting in judgment of employer’s
business decisions absent evidence of discrimination).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-